Citation Nr: 9906748	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  95-06 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for anxiety reaction, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1958 to 
January 1962.

By a January 1995 rating action, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, 
continued to evaluate the veteran's service-connected anxiety 
reaction as 30 percent disabling.  In January 1995, the 
veteran filed a notice of disagreement.  In February 1995, 
the RO issued a statement of the case and the veteran 
perfected his appeal. 

In February 1997 and March 1998, the Board of Veterans' 
Appeals (Board) remanded the veteran's claim for additional 
development.  In a November 1998 supplemental statement of 
the case, the RO confirmed a 30 percent rating for anxiety 
reaction.


FINDINGS OF FACT

1.  The veteran's service-connected anxiety reaction is 
productive of considerable and no greater social and 
industrial impairment.   

2.  The service connected psychiatric disability is not of 
such severity as to result in symptoms of suicidal ideation; 
obsessional rituals; intermittent illogical, obscure or 
irrelevant speech; near continuous panic attacks or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene or an inability to establish and maintain effective 
relationships.  






CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 50 percent and no 
greater for the veteran's anxiety have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. 4.130, Code 9400 (as in effect 
prior to November 7, 1996).   

2.  The criteria for an evaluation in excess of 50 percent 
based on the criteria in effect from November 7, 1996 have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4, including Code 9400 (as in effect from November 7, 1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect, in pertinent part, that the 
veteran was treated for "jitters" and nervousness in July 
and August of 1958.  

By a July 1969 decision, the Board, in part, granted service 
connection for anxiety reaction.  By an October 1969 rating 
decision, the RO assigned a 10 percent rating for this 
condition, effective from July 1968.  By a June 1978 rating 
decision, the RO increased the rating for anxiety reaction to 
30 percent, effective from September 1976.  

In September 1994, the veteran submitted a written statement, 
in which he sought an increased rating for his service-
connected anxiety reaction.  The veteran stated that he had 
received psychiatric treatment at the VA Medical Center 
(VAMC) in Richmond, Virginia.  

The veteran was examined for VA purposes in October 1994.  It 
was noted that he had been married to his current wife since 
1962, and the couple had two daughters.  The veteran had 
worked as a truck driver for about eight years and then went 
to work for Philip Morris, where he was employed for fifteen 
years.  He had to stop working early in 1994 because of 
cardiac problems.  In March 1994, the veteran underwent open 
heart surgery with replacement of the aortic valve and four 
coronary bypass procedures.  Since then, he had stayed at 
home, did some work around the house and garden, and 
occasionally went fishing in his boat.  The veteran felt that 
his mind had changed somewhat since the operation.  He had 
difficulty finding words at times and expressing himself 
correctly. 

The veteran had been a heavy smoker and apparently a heavy 
drinker at one time, but he had stopped drinking ten years 
before and no longer smoked.  He had some difficulty 
sleeping; he could fall asleep when he first went to bed, but 
then he would awaken and not be able to fall asleep again.  
He had recently consulted with the Mental Health Clinic at 
the VAMC, where he was given some medication, the name of 
which escaped him (the VA examiner thought that the veteran 
was taking Trazodone).  In any case, the veteran did not feel 
that this medication was helping him a great deal.  

During the interview, the veteran appeared to be a casually 
dressed, reasonably well-groomed, sallow-faced man who had 
some difficulty expressing himself and saying exactly what 
bothered him.  He was dejected and expressed frustration 
because of his inability to properly express himself.  The 
veteran admitted that he felt dejected from time to time, but 
that he was trying to cope with things to the best of his 
ability.  "I feel pretty well when I can do something, but 
when I can't work in the yard or be outside, I feel down."  
There was no evidence of hallucinations, delusions or other 
psychotic features, but there certainly was some cognitive 
deficit.  

Following the examination, the VA examiner's impression was 
that the veteran had dysthymia with anxious features and 
probably organic mental disorder, not otherwise specified, 
secondary to cardiovascular problems.  The examiner believed 
that the veteran should have undergone some 
neuropsychological testing to establish the extent of his 
deficits.  The examiner further noted that the veteran's 
depression and anxiety may have had some origin in his 
military service; however, the cognitive deficit, in the 
examiner's opinion, was not in any way service-connected.  

By a January 1995 rating decision, the RO confirmed a 30 
percent rating for anxiety reaction.

In a January 1995 letter, the veteran advised the RO that he 
was being seen at the MCC Behavioral Care Center in Richmond, 
as recommended by his family physician.  The veteran further 
noted that he was taking Zoloft.  He had not gone back to the 
VA hospital because he did "not trust them"  

In his February 1995 notice of disagreement, the veteran 
asserted, in part, that the reason he had not had any contact 
with the Richmond VA hospital was that he had either tried to 
"handle things" on his own or through his private medical 
doctor. 

In a March 1995 letter to the RO, Graenum R. Schiff, M.D., of 
Tucker Psychiatric Clinic in Richmond, Virginia, noted that 
he had first seen the veteran in January 1995.  The veteran 
completed of agitation, no energy and insomnia.  His symptoms 
became worse after open heart surgery in March 1994.  The 
diagnosis was depression, not otherwise specified, and the 
veteran was prescribed Zoloft to be taken daily.  The veteran 
was referred back to his therapist at MCC and was not seen 
after the initial examination.   

Subsequently in March 1995, medical records from MCC 
Behavioral Care were associated with the claims file.  These 
records reflect that in December 1994, the veteran sought 
assistance for depression, lack of interest, lack of patience 
and an "I don't care" attitude.  The veteran listed fishing 
as one of his interests, and also indicated that he attended 
church.  It was noted that the veteran was married and had a 
very supportive wife and two adult daughters.  The veteran 
also said, "I have a new grandson and he's wonderful."  
Although the veteran said that he was fearful of medications, 
he was willing to do what was necessary.

During this outpatient visit, the veteran reported increased 
depression, lack of interest with any activities, increased 
appetite (with a 20 lbs. weight gain over the past several 
months), decreased sleep with intermittent awakenings, 
increased irritability and passive suicidal ideation (with no 
plan or intent).  The veteran's recent stressors included 
bypass surgery in March, then retirement in June 1994.  The 
veteran was neatly dressed and talkative.  He had some 
thought blockage, possibly expressive aphasia.  His affect 
was stable and his thoughts were coherent.  The veteran was 
referred to Dr. Schiff for a psychiatric evaluation.  It was 
noted that the veteran had a history of Valium addiction and 
was somewhat leery of medications.  Life transitions (i.e., 
retirement) were discussed with the veteran, and he agreed to 
think of ways to fill the void (by a part-time job, 
volunteering, etc).  

These private medical records also reflect that in January 
1995, the veteran reported no change in his symptoms.  He had 
seen Dr. Schiff and had been given a sample of Zoloft.  The 
veteran stated that he had been taking this medication for 
one week and did not think it was working, so he probably 
would not get the prescription filled.  The therapist advised 
the veteran that he should continue the medication for a 
while longer to feel the full benefit.  The veteran also 
stated that although he had thought more about volunteering 
and doing some woodworking projects, he had not "felt" like 
doing these activities.  The veteran's appearance was neat 
and well-groomed.  His affect was flat initially but 
brightened as the session continued.  The therapist discussed 
with the veteran the concept of taking action to change 
feelings, rather than waiting for feelings to change first.  
He was assigned to pick one idea to fill his time and put it 
into action in the following two weeks.  The records further 
reflect that the veteran did not show for an appointment 
subsequently in January 1995. 

In an April 1995 letter to the RO, the veteran enclosed a 
copy of a recent decision of the Social Security 
Administration (SSA).  This April 1995 decision reflects, in 
part, that the veteran was deemed disabled since March 1994 
and had the following impairments which were considered to be 
"severe" under the Social Security Act and Regulations: 
atherosclerotic heart disease with severe aortic stenosis 
requiring aortic valve replacement and bypass graft surgery, 
a hiatal hernia and degenerative changes of the lumbar spine.  
The opinion discussed the evidence and the disabilities upon 
which benefits were granted.  There was no mention of 
disability or treatment referable to service connected 
psychiatric disability.

In February 1997, the Board remanded the veteran's claim for 
additional development.

In a March 1997 letter to the veteran, the RO requested his 
assistance in obtaining private medical records.

In a written statement dated in March 1997, the veteran 
asserted that he had not worked since March 1994, and that 
both the SSA and his heart specialist had concluded that he 
would never work again.  

In April 1997, the Richmond VAMC advised the RO in writing 
that no appointments for the veteran were found from March 
1995 until present.

In June 1997, the RO was notified in writing that the veteran 
had apparently failed to report for a mental disorders 
examination for VA purposes.  

In March 1998, the Board remanded the veteran's claim again 
for additional development. 

In a May 1998 letter to the veteran, the RO requested his 
assistance in obtaining VA and private medical records 
reflecting treatment of his anxiety reaction after March 
1995.  

In a May 1998 letter to the RO, the veteran asserted that he 
had previously submitted medical records.  

In a June 1998 letter to the veteran, the RO requested his 
assistance in obtaining VA and private medical records 
reflecting treatment of his anxiety reaction from April 1997 
to the present.

In September 1998, the Richmond VAMC indicated to the RO in 
writing that it had no medical records pertaining to the 
veteran dated from April 1997 to the present.

In October 1998, the veteran underwent another mental 
disorders examination for VA purposes.  The veteran again 
noted that he took an early retirement in 1994 after 
undergoing heart surgery and was not able to return to work 
for physical reasons.  He reported that after seeking private 
psychiatric treatment in 1994, he was up to one and one-half 
Zoloft pills a day, but currently took one-half pill a day 
due to some side effects of lethargy and feeling poorly.  He 
also saw a therapist in town for awhile and, at some point, 
was put on some type of sleeping pill by the VAMC.  Currently 
the veteran continued treatment with his family doctors, and 
was taking one-half tablet of Zoloft a day for his nerves.  
He reported that this had helped him stay more stable and 
made his mood less irritable; he was less quick to "fly off 
the handle" or lose his temper.  The veteran's wife also 
reported that the medication had made some cognitive 
differences in her husband's behavior.  

The veteran denied any sleep difficulty but did have some 
ongoing anxiety.  He reported a past history of panic attacks 
with agoraphobia, but currently could manage his activities 
of daily living.  He had had improved relationships with his 
family over the last several years and was more appreciative 
of their help and assistance.  When he was working at Philip 
Morris, the veteran was socially withdrawn, had difficulty 
getting along with others, was much more irritable and had 
difficulty maintaining himself in socially appropriate and 
even sometimes work- appropriate manner.  He was quite upset 
and sometimes would break things.  The veteran had, in the 
past, broken bones in his hand after hitting walls and other 
inanimate objets.  He had never been physically violent 
toward others by his own report, but had had significant 
trouble managing his irritability and frustration through the 
years.  The veteran reported some difficulty over the years 
communicating effectively and finding the correct words at 
times. 

Objective findings revealed that the veteran appeared just a 
little older than his stated age of 59 years.  He was short 
and somewhat overweight, but pleasant and cooperative.  
However, he appeared quite anxious, somewhat irritable and 
frustrated at himself for not being able to communicate 
appropriately.  The veteran calmed somewhat throughout the 
interview and was more able to relax and smile.  He had a 
full range of affect from anxious, upset and irritable to 
somewhat humorous and pleasant, and he reported that his mood 
was fairly okay at the time of the examination.  The 
veteran's speech was somewhat tangential; it was difficult 
for him to communicate in a goal-directed fashion and he 
needed to be redirected at times.  He had a mild stutter at 
other times when he would get more frustrated and anxious and 
a mild resting tremor of his upper extremities.  He denied 
suicidal ideation presently, but reported that it had been 
present in the past.  The veteran had thought of hurting 
himself quite a few times, the last time being in 1994 when 
he needed to retire from work.  He was feeling quite useless 
and was not adjusting well to his new status.  The veteran 
denied hallucinations, other perceptual disturbances, thought 
blocking or other delusions or paranoia.  He did report 
subjective difficulty with remembering things.  

On cognitive testing, the veteran was alert and oriented.  He 
remembered three objects immediately, but had some trouble 
remembering these objects after five minutes, needing a hint 
for the last one.  He could name the last three out of four 
Presidents correctly, then forgot Carter and jumped to Ford.  
The veteran was mildly concrete, but could abstract on 
similarities and proverbs.  He had a great deal of difficulty 
spelling the word "world" backwards and said he could not 
spell.  The veteran could correctly do tasks of serial sevens 
from one hundred through six tasks.  

The veteran was clean shaven and well-groomed with graying 
hair.  He showed a great deal of insight and judgment in 
managing his anxiety, by learning to "back off" and by 
avoiding situations that could cause anxiety, irritability 
and loss of temper.  In the early 1990s when he last worked, 
the veteran did have some difficulty in managing 
interpersonal effective relationships, though he remained 
reliable and productive.  The veteran was withdrawn and 
tended not to bother with people who caused him irritation 
and anxiety.  While the veteran had continued difficulty with 
anxiety, he had modified his life and, due to retirement, no 
longer placed himself in situations where he became overtly 
anxious on a regular basis.  

The veteran was diagnosed as having generalized anxiety 
disorder with a history of depression, dysthymia and 
adjustment disorder to retirement, with depressed mood in the 
mid-1990s.  His global assessment of functioning (GAF) score 
presently and in the past year was noted to be 55 to 60, with 
difficulty being adequately goal-directed at times and having 
conflicts with some friends and, in the past, co-workers.  
The VA examiner concluded her report by indicating that she 
had reviewed all the relevant medical records in the 
veteran's claims file.    

In a November 1998 supplemental statement of the case, the RO 
continued to deny a rating in excess of 30 percent for 
anxiety reaction.  

II.  Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well-grounded if the claimant 
asserts that a condition for which service connection has 
been granted has worsened.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  In this case, the veteran has 
asserted that the symptoms of his anxiety reaction are worse 
than currently evaluated, and he has thus stated a well-
grounded claim. 

The VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that the duty to 
assist includes obtaining available records which are 
relevant to the claimant's appeal.  The duty to assist is 
neither optional nor discretionary.  Littke v. Derwinski, 1 
Vet.App. 90 (1990).  It may include providing the veteran 
with a medical examination to determine the nature and extent 
of his disability.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).  The Department in this case has accorded the veteran 
several VA examinations and obtained medical records from the 
VA and private health care providers. 

The Court has also held that the VA has a duty to attempt to 
secure all records of the Social Security Administration 
(SSA) regarding the veteran's rating of unemployability for 
SSA purposes.  Murincsak v. Derwinski, 2 Vet.App. 363, 370 
(1992).  Although the March 1998 remand made mention of the 
fact that the underlying Social Security records were not 
included in the claims folder, the undersigned finds that the 
Administrative Judge's decision in this particular case is 
such that an additional remand for the underlying records is 
not considered necessary.  In this regard, the April 1995 SSA 
decision enclosed in the claims file reflects that the 
veteran was deemed disabled due to atherosclerotic heart 
disease with severe aortic stenosis, a hiatal hernia and 
degenerative changes of the lumbar spine.  The decision does 
not indicate that the veteran's service-connected anxiety 
reaction played any part in the decision to consider the 
veteran unemployable or that any evidence the Administrative 
Judge relied on made any mention of the veteran's psyche.  As 
there is no indication that the underlying records would 
contain any information helpful to the veteran's case, the 
Board will proceed with a decision in this case.  Therefore, 
the Board finds that the RO's duty to assist the veteran has 
been satisfied.

Moreover, the representative has argued that the examination 
ordered by the Board did not specifically address all the 
questions posed by the undersigned.  After reviewing the 
examination report, the undersigned finds that it is 
sufficient for purposes of this appeal.  The criteria set 
forth in the revised rating schedule was covered in 
sufficient detail during the examination to permit rating the 
veteran's disability, especially when considered with other 
relevant evidence of record.  Moreover, while the examiner 
did not specifically dissociate any existing organic mental 
disability from the service connected psychiatric disability, 
the only symptom the undersigned will dissociate is the 
cognitive defects which the veteran reported he became aware 
of after his surgery.  This is based on the report of VA 
examination in October 1994 wherein the examiner determined 
that the veteran's cognitive defects were in no way related 
to his service connected anxiety reaction.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  When 
an unlisted condition is encountered, it is permissible to 
rate it under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath, 1 Vet.App. 
589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.   

The regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996.  The Court has held 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary of the 
Department of VA (Secretary) to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet.App. 308, 313 
(1991).

Under the "old" regulations pertaining to psychiatric 
disabilities in effect prior to November 7, 1996, a 30 
percent evaluation required definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and psychoneurotic symptoms 
resulting in such reductions in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation required that 
the ability to establish or maintain effective or favorable 
relationships with people be considerably impaired and that 
reliability, flexibility and efficiency levels be so reduced 
by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  A 70 percent evaluation 
required that the ability to establish and maintain effective 
or favorable relationships with people be severely impaired 
and that the psychoneurotic symptoms be of such severity and 
persistence that there was impairment in the ability to 
obtain or retain employment.  38 C.F.R. Part 4, Code 9400 
(1995).  In addition, under the prior regulations, social 
inadaptability was to be evaluated only as it affected 
industrial adaptability.  38 C.F.R. § 4.129 (1995).

In Hood v. Brown, 4 Vet.App. 301 (1993), the Court held that 
the term "definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms employed under that 
regulation to describe symptomatology for rating purposes 
were "quantitative" in character.  To ensure that the Board 
meets the statutory requirement that it articulated as 
"reasons or bases" for its decision, the Court invited the 
Board to construe the term "definite" in a manner that would 
quantify the degree of impairment.  In a precedent opinion 
dated November 9, 1993, the General Counsel of VA held that 
the term "definite" under 38 C.F.R. § 4.132 is to be 
construed as "distinct, unambiguous, and moderately large in 
degree, more than moderate but less than rather large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  This precedent opinion 
employed "rather large in extent or degree" as a further 
description of the considerable impairment that would warrant 
an evaluation of 50 percent for PTSD.  The Board is bound by 
precedent opinions issued by VA General Counsel.  38 U.S.C.A. 
§ 7104(c) (West 1991).  Consequently, in addressing the 
merits of the veteran's claim for an increased evaluation of 
his service-connected psychoneurosis, in relation to the 
regulations in effect prior to November 7, 1996, the Board 
will consider these interpretations of "definite" and 
"considerable".

Under the "new" regulations pertaining to rating 
psychiatric disabilities, in effect as of November 7, 1996, a 
70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130 (effective 
November 7, 1996).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  Id.

When evaluating a mental disorder under the revised 
regulations, the rating agency shall consider the frequency, 
severity, and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission.  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (a), (b) (1998).

The RO has evaluated the veteran's service-connected anxiety 
reaction as 30 percent disabling, under the both the "old" 
and "new" version of Diagnostic Code 9400.

The foregoing evidence reflects that the veteran is receiving 
treatment for his psychiatric disorder, in the form of 
prescribed medications and fairly regular outpatient visits.  
The most recent VA examination reflected a GAF score of 55-
60.  This is a score assigned to individuals exhibiting 
moderate symptoms such as flat affect and circumstantial 
speech and occasional panic attacks, or exhibiting moderate 
difficulty in social, occupational or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  The 
veteran has exhibited decreased sleep, repeated bouts of 
irritability and anxiety, and even suicidal ideation.  While 
the veteran's heart condition has apparently rendered him 
physically incapable at work, it is clear that the veteran is 
withdrawn and would very likely have difficulty interacting 
with his co-workers (as he had in his final years of work).  
Although the medication which the veteran is taking for his 
psychiatric condition has apparently improved his symptoms, 
the underlying manifestations of the service-connected 
anxiety reaction are nevertheless distinct, unambiguous and 
moderately large in degree.  Therefore, under the regulations 
pertaining to rating psychiatric disabilities in effect prior 
to November 7, 1996, the Board concludes that a 50 percent 
rating is warranted.  

However, an evaluation in excess of 50 percent is not 
warranted under these regulations or under the rating 
criteria effective November 7, 1996.  During each of his 
examinations for VA purposes (as well as his private 
outpatient visits), the veteran generally appeared alert, 
cooperative, oriented and appropriately dressed.  He has been 
married for years and appears to have maintained ongoing 
relationships with his wife, two daughters and a grandson 
whom he referred to as "wonderful."  The veteran has taken 
steps to ameliorate his irritability and anxiety, including 
taking medication and learning coping skills such as 
"backing off."  The veteran also continues to enjoy, to 
some degree, activities such as gardening and fishing on his 
boat.  In short, the record does not reflect severe 
impairment of the veteran's ability to establish and maintain 
effective relationships with people or maintain employment 
(as required under the "old" rating criteria).  Nor does 
the record reflect symptoms such as suicidal ideation, 
obsessional rituals, illogical speech, nearly continuous 
panic attacks, neglect of personal appearance and hygiene, or 
the inability to establish and maintain effective 
relationships (symptoms suggesting entitlement to a 70 
percent rating under the "new" rating criteria).  In view 
of the foregoing, the Board concludes that the veteran's 
disability picture more nearly approximates the criteria for 
a 50 percent rating, under the regulations pertaining to 
rating psychiatric disabilities in effect prior to November 
7, 1996.  






ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, an increased rating to 50 percent for the 
veteran's service-connected anxiety reaction is granted.



		
      Iris S. Sherman
	Member, Board of Veterans' Appeals

